IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ANDREW KING,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-5250

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed February 12, 2015.

An appeal from the Circuit Court for Duval County.
Virginia Norton, Judge.

Nancy A. Daniels, Public Defender; Barbara J. Busharis and Glen P. Gifford,
Assistant Public Defenders, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Chester Harris, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.